J-A06029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.L., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


APPEAL OF: BERKS COUNTY CHILDREN
AND YOUTH SERVICES
                                               No. 1660 MDA 2015


            Appeal from the Order Entered August 28, 2015
             In the Court of Common Pleas of Berks County
          Juvenile Division at No(s): CP-06-DP-0000141-2014


                               *****

IN THE INTEREST OF: J.L., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


APPEAL OF: BERKS COUNTY CHILDREN
AND YOUTH SERVICES
                                               No. 1661 MDA 2015


            Appeal from the Order Entered August 28, 2015
             In the Court of Common Pleas of Berks County
          Juvenile Division at No(s): CP-06-DP-0000142-2014


                               *****

IN THE INTEREST OF: S.H., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


APPEAL OF: BERKS COUNTY CHILDREN
AND YOUTH SERVICES
                                               No. 1662 MDA 2015


            Appeal from the Order Entered August 28, 2015
             In the Court of Common Pleas of Berks County
          Juvenile Division at No(s): CP-06-DP-0000143-2014
J-A06029-16


                                   *****

IN THE INTEREST OF: J.B., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


APPEAL OF: BERKS COUNTY CHILDREN
AND YOUTH SERVICES
                                                     No. 1663 MDA 2015


              Appeal from the Order Entered August 28, 2015
               In the Court of Common Pleas of Berks County
            Juvenile Division at No(s): CP-06-DP-0000144-2014


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY LAZARUS, J.:                    FILED FEBRUARY 09, 2016

      Berks County Children and Youth Services (the Agency) appeals from

the order requiring it to pay a portion of the expenses incurred each month

by H.C. (Grandmother) to care for J.L., S.H. and J.B. (Grandchildren). Upon

review, we grant the Agency’s motion to dismiss the appeal.

      The Agency filed a petition for dependency of Grandchildren on April

16, 2014. On July 10, 2014, Grandchildren were adjudicated dependent and

the   Agency   transferred   temporary    legal    and   physical   custody    to

Grandmother. At a status conference on August 28, 2015, the court ordered

the Agency to “pay the shortfall every month” regarding Grandmother’s

expenses in caring for the Grandchildren. Trial Court Order, 8/28/15. The

Agency filed a timely appeal of the order, asserting, among other things,

that the trial court abused its discretion by requiring the Agency to pay the

shortfall without any limitations or restrictions on Grandmother’s spending.



                                    -2-
J-A06029-16



       On January 27, 2016, the Agency filed a motion to dismiss the appeal

because supervision of the Grandchildren was terminated based upon a

stipulation of the parties and pursuant to Pennsylvania Rule of Juvenile Court

Procedure 1631.1 Thus, the Agency argues that the appeal is moot since the

Agency is no longer a party to any proceedings involving the Grandchildren.

       We note that

       [a]s a general rule, an actual case or controversy must exist at
       all stages of the judicial process, or a case will be dismissed as
       moot. An issue can become moot during the pendency of an
       appeal due to an intervening change in the facts of the case or
       due to an intervening change in the applicable law.

In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002).           An order closing a

dependency case during the pendency of an appeal implicates the mootness

doctrine. Id.

       Instantly, the Agency’s supervision was terminated because the

Grandchildren now live in Lehigh County and will receive services from that

county’s Children and Youth Services, which satisfies the requirements of

Pa.R.J.C.P. 1631. Thus, we find that “no party to the controversy will suffer

some detriment due to the decision of the trial court.” D.A., supra at 616.

       Appeal dismissed.
____________________________________________


1
  The rule provides “for the termination of supervision when court-ordered
services from the county agency are no longer needed” and other
requirements are met.       Pa.R.J.C.P. 1631(A).    Here, supervision was
terminated because jurisdiction of the case has been accepted by Lehigh
County and the Grandchildren will be receiving services through Lehigh
County Children and Youth Services. See Pa.R.J.C.P. 1631(A)(12).



                                           -3-
J-A06029-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2016




                          -4-